DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the reply file on 09/21/2022, wherein claims 1 and 13 were amended, claims 9, 10, 12, 14, 16-19 were cancelled. Claims 1-8, 11, 13, and 15 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1810, 1800A, 1802A, 1804A, 1806A, 1808A, 1810A, and 1800B, 1802B, 1804B, 1806B, 1808B, 1810B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 13 recites the limitation "of the first of the vessel" in page 2 line 10 (claim 1 ) and page 9 line 1 (claim 13).  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted as “the first side of the vessel.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ficko (US 20140262896 A1) in view of Dorn (US 20110132790 A1), Brandenberg (US 8220398 B1), and Pawl (US 20110204051 A1).
With respect to claim 1, Ficko discloses A vessel comprising (110 figure 1 below): a body having a first side (112 figure 1 below), second side (116 figure 1 below), third side (210 figure 2 below), fourth side (214 figure 1 below), a top (114 figure 1 below), and a bottom (figure 1 below); 
each side (112, 116, 210, 214 figure 1, 2 below) is substantially rectilinear with substantially equal dimensions, 
the first side (112 figure 1 below) is connected to the second (116 figure 1 below) and fourth sides (214 figure 2 below), 
the third side (210 figure 2 below) is connected to the second (116 figure 1 below) and fourth sides (214 figure 2 below), opposite the first side (112 figure 1 below) such that the four sides (112, 116, 210, 214 figure 1, 2 below) form a three-dimensional rectilinear shape, 
the bottom (figure 1 below)  is connected to each of the four sides (112, 116, 210, 214 figure 1, 2 below), and the top (114 figure 1 below) is connected to each of the four sides (112, 116, 210, 214 figure 1, 2 below) opposite the bottom (figure 1 below) such that the four sides (112, 116, 210, 214 figure 1, 2 below), top (114 figure 1 below), and bottom (figure 1 below) form a fluid impermeable cavity (page 3 [0038]); 
the top (114 figure 1 below) comprises 
a protrusion (118 figure 5 below) that extends away from each of the four sides (112, 116, 210, 214 figure 1, 2 below); 
and access hole (page 1 [0008], referred to as neck and needing a cap infers this is an access region) in the protrusion (118 figure 5 below) that allows matter to enter and exit the cavity (abstract); 
and a cap that covers and seals the access hole (page 1 [0008]); 
the bottom (figure 1 below) comprises a bottom indentation (510 figure 5 below), wherein the shape of the bottom indentation (510 figure 5 below) comprises the negative image of the shape of the top (118 figure 5 below) such that an object having the shape of the top (114 figure 1 below) nests within the bottom indentation (510 figure 5 below); further comprises a side protrusion (120 figure 5 below) extending from an exterior surface plane of the first side (112 figure 1 below), the side protrusion (120 figure 5 below) having a base (protrusion surface level with (114 figure 1 below), an upper portion (figure 5 below), a protrusion wall (figure 5 below) and a mating surface (figure 5 below), the upper portion (figure 5 below) being a portion of the side protrusion (120 figure 5 below) where the protrusion wall transitions (figure 5 below) to the mating surface (figure 5 below) and which area defines an upper circumference, the base being area of the side protrusion (120 figure 5 below) where the protrusion wall (figure 5 below) transitions to the first side (112 figure 1 below) of the vessel and which defines a base circumference, the protrusion wall (figure 5 below)  separates the mating surface (figure 5 below) from the first side (112 figure 1 below) of the vessel and joins the mating surface (figure 5 below) to the first side (112 figure 1 below) of the vessel from the base to the upper portion (figure 5 below), and wherein the protrusion wall (figure 5 below) extends outward from the first side (112 figure 4 below) either
a) perpendicular to the exterior surface plane of the first of the vessel (inherent in figure 5 below); 
or  
b) at an acute inward angle to the exterior surface plane of the first side of the vessel such that the side protrusion does not extend over any portion of the first side (criteria of option (a) is met); 
wherein the side protrusion (120 figure 5 below) exhibits a three dimensional shape; and 
the third side (210 figure 2 below) further comprises a side recess (212 figure 2 below) extending inward, into the cavity, wherein the side recess (212 figure 5 below) exhibits a shape that comprises the negative image of the shape of the side protrusion (120 figure 5 below) such that an object having the shape of the side protrusion (120 figure 5 below) nests within the side recess (212 figure 2 below).  
However, Ficko failed to disclose of a top including the cap that nests within the bottom indention and a bottom indentation sized accordingly. However, in a similar field of endeavor, namely nestable containers, Dorn taught of containers with bottom indentations that are intended to receive the top including the cap promote stacking efficiency of the closed container during shipping (page 1 [0003]). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom indentation of Ficko to include space for the cap as taught by Dorn in order to promote stacking efficiency of the closed container during shipping.
Additionally, Ficko failed to disclose of a container with recesses and indentations that mate with a protrusion without frictional engagement. However, in a similar field of endeavor, namely stackable containers, Pawl taught of pockets that are configured to loosely receive a protrusion of another container, if desired (page 1 [0011]). Additionally, Brandenberg taught of loose tolerances for mating parts as beneficial to production as it maximizes yield and minimizes costs (col 3 lines 20-33). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indentations and recesses of Ficko to loosely fit the protrusions as taught by Brandenberg in order to maximize yield and minimize production costs.

    PNG
    media_image1.png
    702
    446
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    674
    739
    media_image2.png
    Greyscale


With respect to claim 2, Ficko discloses a vessel as in claim 1 (above) wherein, the wall recess (212 figure 5 above) is formed in the third side (210 figure 2 above) in a location that is directly opposite and aligned with the location of the side protrusion (120 figure 5 above) formed in the first side (112 figure 1 above).  
With respect to claims 3 and 4, the references as applied to claim 2, above, disclose all the limitations of the claims except for the wall recess and side protrusions being located closer to the bottom (claim 3), more specifically on the bottom third (claim 4). Fickos recess and protrusion are centrally located and thus do not match the structure above. However, it would have been an obvious design choice to one skilled in the art to create a modification in which Ficko’s protrusion and recess to the bottom third, with the functionality of the part remaining the same. The current application also does not list any advantage or functionality difference of its arrangement of parts over a centrally located protrusion and recess. Thus, this arrangement of the recess and protrusion can be considered a change in arrangement and therefore not novel in view of In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) which held the use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art.” The application has presented no argument which shows that the particular configuration of their protrusion and wall recess is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of enabling mating between the first and third wall of Fickos invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
With respect to claim 5, Ficko discloses a vessel as in claim 1 (above) wherein the second side (116 figure 1 above) and the fourth side (214 figure 2 above) are each substantially smooth and do not contain any protrusions or indentations.  
With respect to claim 6, Ficko discloses a vessel as in claim 1 (above) wherein the side protrusion (120 figure 1 above) and wall recess (212 figure 2 above) are each circular in cross-section.  
With respect to claim 7, the references as applied to claim 6, above, disclose all the limitations of the claims except for the specific dimensions of the wall recess and protrusion. Ficko doesn’t discuss any dimensions for the container. However, changes in dimensions can be viewed as not novel in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). The particular dimensions mentioned in the application is not sufficient to patentably distinguish over the prior art. The purpose of the recess and protrusion is to mate and allow stackability which Ficko’s invention achieves at a different scale. The particular dimensions mentioned are one of many that a person skilled in the art at the time of the invention could implement. The application has presented no argument which shows that the particular configuration of their protrusion and wall recess is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of enabling mating between the protrusion and side recess of Fickos invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
With respect to claim 8, the references as applied to claim 1, above, disclose all the limitations of the claims except for a pyramidal top protrusion. Ficko has a cylindrical top, however, a change in shape of the top protrusion can be viewed as not novel in view of the guidelines established In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The implementation of a pyramidal top protrusion is only a modification in the shape of the cylindrical top protrusion of Ficko and still provides the same results as Ficko (i.e. mating surfaces between the top protrusion and bottom indentation). Essentially, Ficko and the present invention operate the same with the same working pieces, the only difference is the shape of Fickos top protrusion is a cylinder and the applications is a pyramid. In re Dailey established that a "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results." The application has presented no argument which shows that the particular configuration of their top protrusion is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of allowing entrance of fluid into the container and mating with the bottom indentation from Fickos invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
With respect to claim 11, Ficko discloses a vessel as in claim 1 (above) wherein the volume of the cavity is substantially equal to the volume of a three-dimensional space defined by a rectangular prism  (112, 116, 210, 214 figure 1, 2 below) having a first planar side with a perimeter equal to a perimeter of the first side (112 figure 1 above); a second planar side with a perimeter equal to a perimeter of the second side (116 figure 1 above); a third planar side with a perimeter equal to a perimeter of the third side (210 figure 2 above); and a fourth planar side with a perimeter equal to a perimeter of the fourth side (214 figure 2 above).  
With respect to claim 13, Ficko discloses An arrangement of vessels (figure 4 below) comprising: 
at least a first vessel, a second vessel, a third vessel and a fourth vessel, wherein each of the first vessel, the second vessel, the third vessel and the fourth vessel have substantially the same dimensions and each comprises: 
a body having a first side (112 figure 1 above), second side (116 figure 1 above), third side (210 figure 2 above), fourth side (214 figure 1 above), a top (114 figure 1 above), and a bottom (figure 1 above); 
each side (112, 116, 210, 214 figure 1, 2 above) is substantially rectilinear with substantially equal dimensions, 
the first side (112 figure 1 above) is connected to the second (116 figure 1 above) and fourth sides (214 figure 2 above), 
the third side (210 figure 2 above) is connected to the second (116 figure 1 above) and fourth sides (214 figure 2 above), opposite the first side (112 figure 1 above) such that the four sides (112, 116, 210, 214 figure 1, 2 above) form a three-dimensional rectilinear shape, 
the bottom (figure 1 above)  is connected to each of the four sides (112, 116, 210, 214 figure 1, 2 above), and the top (114 figure 1 above) is connected to each of the four sides (112, 116, 210, 214 figure 1, 2 above) opposite the bottom (figure 1 above) such that the four sides (112, 116, 210, 214 figure 1, 2 above), top (114 figure 1 above), and bottom (figure 1 above) form a fluid impermeable cavity (page 3 [0038]); 
the top (114 figure 1 above) comprises 
a protrusion (118 figure 5 above) that extends away from each of the four sides (112, 116, 210, 214 figure 1, 2 above); 
an access hole (page 1 [0008], referred to as neck and needing a cap infers this is an access region) in the protrusion (118 figure 5 above) that allows matter to enter and exit the cavity (abstract); 
and a cap that covers and seals the access hole (page 1 [0008]); 
the bottom (figure 1 above) comprises a bottom indentation (510 figure 5 above), wherein the shape of the bottom indentation (510 figure 5 above) comprises the negative image of the shape of the top (118 figure 5 above) such that an object having the shape of the top (114 figure 1 above) nests within the bottom indentation (510 figure 5 above) further comprises a side protrusion (120 figure 5 above) extending from an exterior surface plane of the first side (112 figure 1 above), the side protrusion (120 figure 5 below) having a base (protrusion surface level with (114 figure 1 below), an upper portion (figure 5 below), a protrusion wall (figure 5 below) and a mating surface (figure 5 below), the upper portion (figure 5 below) being a portion of the side protrusion (120 figure 5 below) where the protrusion wall transitions (figure 5 below) to the mating surface (figure 5 below) and which area defines an upper circumference, the base being area of the side protrusion (120 figure 5 below) where the protrusion wall (figure 5 below) transitions to the first side (112 figure 1 below) of the vessel and which defines a base circumference, the protrusion wall (figure 5 below)  separates the mating surface (figure 5 below) from the first side (112 figure 1 below) of the vessel and joins the mating surface (figure 5 below) to the first side (112 figure 1 below) of the vessel from the base to the upper portion (figure 5 below), and wherein the protrusion wall (figure 5 below) extends outward from the first side (112 figure 4 below) either 
a) perpendicular to the exterior surface plane of the first of the vessel; or
b) at an acute inward angle to the exterior surface plane such that the side protrusion does not extend over the any portion of the first side; 
wherein the side protrusion (120 figure 5 above) exhibits a three dimensional shape; and 
the third side (210 figure 2 above) further comprises a side recess (212 figure 2 above) extending inward, into the cavity, wherein the side recess (212 figure 5 above) exhibits a shape that comprises the negative image of the shape of the side protrusion (120 figure 5 above such that an object having the shape of the side protrusion (120 figure 5 above) nests within the side recess (212 figure 2 above) wherein the vessels are arranged such that 
a) the side protrusion of the first vessel is nested within the side recess of the second vessel; 
b) the top of the third vessel is nested within bottom indentation of the first vessel; 
c) the side protrusion of the third vessel is nested within the side recess of the fourth vessel; and 
d) the top of the fourth vessel is nested within the bottom indentation of the second vessel.  
However, Ficko failed to disclose of a top including the cap that nests within the bottom indention and a bottom indentation sized accordingly. However, in a similar field of endeavor, namely nestable containers, Dorn taught of containers with bottom indentations that are intended to receive the top including the cap promote stacking efficiency of the closed container during shipping (page 1 [0003]). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom indentation of Ficko to include space for the cap as taught by Dorn in order to promote stacking efficiency of the closed container during shipping.
Additionally, Ficko failed to disclose of a container with recesses and indentations that mate with a protrusion without frictional engagement. However, in a similar field of endeavor, namely stackable containers, Pawl taught of pockets that are configured to loosely receive a protrusion of another container, if desired (page 1 [0011]). Additionally, Brandenberg taught of loose tolerances for mating parts as beneficial to production as it maximizes yield and minimizes costs (col 3 lines 20-33). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the indentations and recesses of Ficko to loosely fit the protrusions as taught by Brandenberg in order to maximize yield and minimize production costs.
Examiner Note: Although the arrangement above is not depicted in the prior art, given the stackability of container (110 figure 4 below), it would be obvious to one in the field to orient that containers in such a manner. Additionally, it is quite common in the field, other prior art of stackable containers depicts this orientation, such as Summers (US 10442568 B1). Ficko’s containers are intended to be used as building blocks, as such the user is capable of assembling such a structure given the shape of the vessel.

    PNG
    media_image3.png
    742
    836
    media_image3.png
    Greyscale

With respect to claim 15, Ficko discloses an arrangement of vessels as in claim 13 (above) wherein, without altering the orientation of any of the second vessel, third vessel, or fourth vessel, and without deforming the structure of any of the vessels, the first vessel cannot be removed from the arrangement without tilting the top of the first vessel away from the side recess of the second vessel.  
Examiner note: Due to the inherent shape of Ficko’s vessels, in the stated structure, Fickos vessels are also required to be tilted for removal.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-D917297-S, US-10442568-B1, US-10046881-B2, US-D809935-S, US-20170247142-A1, US-9550605-B1, US-20140335753-A1, US-D699792-S, US-20130213927-A1, US-20110132790-A1, US-20100252620-A1, US-20060261063-A1, US-20060255000-A1, US-D531514-S, US-20060096942-A1, US-20040116037-A1, US-D447944-S, and US-6276549-B1.


Response to Arguments
Applicant’s arguments, see page 11 -, filed 9/21/2022, with respect to the drawings have been fully considered and are persuasive.  The rejection of 06/24/2022 has been withdrawn. 
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K.S./Examiner, Art Unit 3735              


/ERNESTO A GRANO/Primary Examiner, Art Unit 3735